DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 02/14/2022 has been entered. Claim(s) 100 and 118 is/are currently amended. Claim(s) 1-99 has/have been canceled. New claim(s) 121 has/have been added. Claim(s) 100-121 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 100-103, 111-114 and 118-121 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0173260 A1 (previously cited, Gaoni) in view of US 2014/0088393 A1 (previously cited, Bernstein) and US 2017/0011184 A1 (previously cited, Ajayi).
Regarding claims 100 and 121, Gaoni teaches and/or suggests a system for physiological monitoring and management, the system comprising:
a sensor control device (diabetes monitoring device 110, 400, 500) comprising: 
a glucose sensor (glucose sensor 415, 515) configured to generate signals corresponding to a glucose level of the subject and comprising a portion configured to be in fluid contact with a bodily fluid of the subject (¶ [0038] where the sensor generates current levels indicative of blood glucose level);
an accelerometer configured to sense a physical activity level of the subject (physical activity sensor 405, 520); 
sensor electronics coupled with the glucose sensor, the sensor electronics including: 
analog front-end circuitry configured to receive a plurality of signals from the in vivo glucose sensor (Fig. 5, circuitry 560; ¶ [0041]),
one or more processors (computing device 410, 510), 
memory coupled with the one or more processors of the sensor electronics (program memory 445, 545), wherein the memory of the sensor electronics stores instructions that, when executed by the one or more processors of the sensor electronics, cause the one or more processors of the sensor electronics to determine a plurality of glucose level measurements of the subject (¶ [0038] current levels translated into blood glucose values by the computing device) and determine a physical activity level of the subject (¶ [0038] physical activity or body energy consumption values calculated by the computing device), and
wireless communication circuitry configured to communicate the plurality of glucose level measurements according to a BLUETOOTH communication protocol (¶ [0011]; ¶ [0039] BLUETOOTH transceiver); and
a reader device (communication device 120) comprising: one or more processors (¶ [0028] processor); a transceiver configured to receive the plurality of glucose level measurements and the sensed physical activity level (wireless transceiver 125; Fig. 7 receive measurement data, such as glucose data, physical activity level data, medication dosage data, etc.); and memory coupled with the one or more processors of the reader device, wherein the memory of the reader device stores instructions(¶ [0028] program memory) that, when executed by the one or more processors of the reader device, cause the one or more processors of the reader device to: analyze data received by the reader device and display data (Fig. 7, 730, receive, analyze, and display measurement data; ¶ [0029] where communications device 120 may be programmed to analyze data, generate and implement reports, warnings and/or alerts, recommend specific actions, display data, etc.). 
Gaoni does not teach the glucose sensor is an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject to sense the glucose level. Gaoni further does not expressly disclose the sensor control device further comprises an adhesive patch for securing the sensor control device to a skin surface of the subject. However, Gaoni discloses any suitable blood glucose level measurement apparatus may be utilized (¶ [0032]) and discloses the sensor control device may be attachable to a patient (¶ [0026]).
Bernstein teaches and/or suggests a system comprising a sensor control device (¶ [0240] continuous monitoring system such as that disclosed by US 6,175,752 to Say; Say, on-skin sensor control unit 44), the sensor control device comprising an adhesive patch for securing the sensor control device to a skin surface of the subject (Say, col. 2, lines 27-29, sensor control unit may include an adhesive for adhering to the skin; col. 32, lines 53-56, mounting unit 77 including an adhesive on its bottom surface); and an in vivo glucose sensor configured to generate signals corresponding to a glucose level of the subject, wherein a portion of the in vivo glucose sensor is configured to be in fluid contact with an interstitial fluid of a subject (Say, distal end 67 of the sensor 42 which is to be implanted into the patient; col. 6, lines 29-51, sensing interstitial fluid glucose levels to derive blood glucose levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaoni with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject as taught and/or suggested by Bernstein in order to continuously obtain glucose level measurements while relieving a user from having to repeatedly lance his or her body to collect a blood sample once the sensor is inserted (Bernstein, ¶ [0240]) and/or as a simple substitution of one known, suitable blood glucose level measurement apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the sensor control device comprising an adhesive patch for securing the sensor control device to a skin surface of the subject as taught/suggested by Bernstein as a simple substitution of one known, suitable means for attaching the sensor control device to a user for another to yield no more than predictable results. See MPEP 2143(I)(B).
Gaoni as modified does not teach the instructions, when executed by the processor(s) of the reader device, cause said processor(s) to estimate an expected glucose profile using a model, wherein an input of the model comprises the sensed physical activity of the subject, and display at least one of an actual glucose profile based on the plurality of glucose level measurements of the subject or the expected glucose profile. 
Ajayi teaches/suggests a device (computing device) configured to estimate an expected glucose profile using a model, wherein an input of the model comprises the sensed physical activity of the subject, and display at least one of an actual glucose profile based on the plurality of glucose level measurements of the subject or the expected glucose profile (e.g., ¶ [0049] continuously generating a new predictive model based on changing user activity and displaying the model on the device as a graph depicting their predicted blood glucose levels over a time period). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) of the reader device being configured by the instructions to estimate an expected glucose profile using a model, wherein an input of the model comprises the sensed physical activity of the subject, and display the expected glucose profile as taught/suggested by Ajayi in order to notify the patient of imminent changes, enabling them to take preventive action (Ajayi, ¶ [0002]). 
Alternatively/Additionally, Bernstein teaches/suggests a device configured to estimate an expected glucose profile using a model, wherein an input of the model comprises physical activity of the subject (e.g., ¶ [0147] estimating an expected glucose profile over a period of time using a physiological model associated with patient's insulin action time and other patient physiological parameters, and based on trajectory, meal input data, and insulin input data, and potential other data such as exercise, etc.). Bernstein further suggests monitoring the expected glucose profile and an actual glucose profile based on a plurality of glucose level measurements to notify a user lower or higher than expected glucose values, and perhaps recommend a course of action (¶ [0148]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) of the reader device being configured by the instructions to estimate an expected glucose profile using a model, wherein an input of the model comprises the sensed physical activity of the subject, and displaying at least one of an actual glucose profile based on the plurality of glucose level measurements of the subject and the expected glucose profile as taught/suggested by Bernstein in order to enable the user to visually monitor his/her expected and actual glucose response to an event (e.g., bolus) (Bernstein, ¶ [0147]). 
Regarding claim 101, Gaoni as modified teaches/suggests the system further comprises a power source (power source 425, 525), and wherein the sensor electronics further comprises power management circuitry coupled to the power source (power monitoring circuit 430, 530). 
Regarding claim 102, Gaoni as modified teaches/suggests the limitations of claim 100, as discussed above, but does not expressly teach the instructions stored on the memory of the reader device, when executed by the processor(s) of the reader device, further cause the processor(s) of the reader device to determine a trend value.
Bernstein teaches/suggests a device configured to determine a trend value (e.g., ¶ [0147] trajectory; ¶ [0065], ¶ [0176], etc. glucose rate of change; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) of the reader device being configured by the instructions to determine a trend value as taught and/or suggested by Bernstein in order to facilitate estimating the expected glucose profile (Bernstein ¶ [0147], ¶ [0176]); to enable the reader device to detect adverse glucose events, such as high rates-of-change (Bernstein ¶ [0065]); etc.
Regarding claim 103, Gaoni as modified teaches and/or suggests the memory of the sensor electronics further stores raw analyte data (¶ [0039] where measured blood glucose values and/or acceleration values may be temporarily stored in data memory 440). 
Regarding claim 111, Gaoni as modified teaches/suggests the accelerometer comprises a micro electro-mechanical system (MEMS) (¶ [0038]).
Regarding claims 112-114, Gaoni as modified teaches and/or suggests the analog front end circuitry is configured to receive a plurality of signals from the glucose sensor and from the accelerometer, and to output glucose level data and physical activity level data, respectively, to the processor(s) of the sensor electronics in digital form (¶ [0041] wherein front-end circuitry 560 process analog signals from sensor sub-system 505 and convert these signals to digital signals for further processing and/or transmission).
Regarding claim 118, Gaoni as modified teaches/suggests the communications circuitry is configured to wirelessly transmit a measurement of the physical activity level of the subject to the reader device (communication device 120) (¶ [0011]; ¶ [0039]; etc.). 
Regarding claims 119 and 120, Gaoni as modified teaches/suggests the limitations of claim 100, as discussed above, and further teaches/suggests the sensor electronics may filter the data from the sensors (e.g., ¶ [0041]), but does not teach the instructions stored in the memory of the sensor electronics, when executed by the processor(s), further cause said processor(s) to associate a level of an adjustable parameter with a pre-set event mode, wherein the pre-set event mode relates to the determined physical activity level measurement of the subject. 
Bernstein teaches/suggests a system comprising a glucose sensor configured to measure glucose levels and a processor(s) configured to associate a level of an adjustable parameter with a pre-set event mode, wherein the pre-set event mode relates to a physical activity level measurement of the subject (e.g., ¶ [0202] adjusting sensor filtering in response to events, such as exercise; ¶ [0211] wherein the disclosed application and/or method provides pre-set event choices, such as exercise, that can be pre-associated with a particular level of the adjustable parameter; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) of the sensor electronics being further configured by the instructions to associate a level of an adjustable parameter with a pre-set event mode, wherein the pre-set event mode relates to the determined physical activity level measurement of the subject as taught/suggested by Bernstein in order to optimize a tradeoff between responsiveness to true glucose excursions and reduction of false perceived changes in glucose (Bernstein, ¶ [0201], ¶ [0211], etc.). 

Claim(s) 104 and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Bernstein and Ajayi as applied to claim(s) 100 above, and further in view of US 2014/0266776 A1 (previously cited, Miller).
Regarding claims 104 and 105, Gaoni as modified teaches/suggests the limitations of claim 100, but does not teach the instructions stored on the memory of the sensor electronics, when executed by the one or more processors, further cause the one or more processors to determine glucose metrics, wherein the memory of the sensor electronics further stores the glucose metrics.
Miller teaches/suggests a system comprising sensor electronics comprising a processor(s) configured to determine glucose metrics and a memory configured to store the glucose metrics (¶ [0098] where sensor electronics module 12 executes prospective algorithms used to generate transformed sensor data, including rate of change of the sensor data, and to store the transformed sensor data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor of the sensor electronics being further configured to determine glucose metrics and the memory of the sensor electronics being further configured to store the glucose metrics as taught/suggested by Miller in order to enable the sensor electronics/sensor control device to independently generate an output to a user, such as an alert indicating an adverse condition (Miller, ¶ [0093]), when/if the reader device is unavailable for an extended or selected period of time (Gaoni, ¶ [0039]).

Claim(s) 106-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Bernstein and Ajayi as applied to claim(s) 100 above, and further in view of US 2016/0129182 A1 (previously cited, Schuster).
Regarding claims 106-110, Gaoni as modified teaches/suggests the limitations of claim 100, as discussed above, but does not teach the accelerometer comprises a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material. 
Schuster teaches and/or suggests a system comprising an accelerometer configured to sense physical activity, the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, a capacitive material or a MEMS (¶¶ [0343]-[0344]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material as taught/suggested by Schuster as a simple substitution of one known accelerometer type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 115-117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Bernstein and Ajayi as applied to claim(s) 100 above, and further in view of US 2014/0005499 A1 (previously cited, Catt).
Regarding claims 115-117, Gaoni as modified teach/suggests the limitations of claim 100, as discussed above, but does not expressly teach the number of axes the accelerometer comprises, such as a single axis configuration, or a multiple (e.g., three) axis configuration. 
Catt teaches/suggests a monitoring device comprising at least a glucose sensor (¶ [0030] a physiological analyte sensor; ¶¶ [0081]-[0088]); an accelerometer configured to sense physical activity of the subject (¶ [0029] a movement sensor; ¶¶ [0070]-[0075]), wherein the accelerometer may comprise a single axis configuration or a multiple axis, such as a three axis, configuration (¶ [0071]; ¶ [0110]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising a single axis configuration or a multiple/three axis configuration as taught/suggested by Catt as a simple substitution of one known accelerometer configuration suitable for monitoring a physical activity level for another to yield no more than predictable results. See MPEP 2143(I)(B).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant submits, "Thus, Ajayi at best discloses using an activity level to generate a new model, and that generation of the model is performed by a remote server. Therefore, Ajayi does not disclose or suggest that a reader device estimates an expected glucose profile using a model, wherein an input of that model comprises the sensed physical activity of the subject" (Remarks, pg. 8). 
The examiner respectfully disagrees. Ajayi uses the term "model" or "predictive model" to refer to the output of a predictive algorithm, called "BG predictive formulas" or similar throughout the specification. Ajayi discloses the "model" is the predicted BG values over a period of time, such as two hours, which is visually displayed as a graphical plot (¶ [0032]). Therefore, the term "model" as used in Ajayi is comparable to the "expected glucose profile" of the claimed invention, while the "predictive formula(s)" (i.e., the formula, algorithm, etc. used to generate the expected glucose profile) of Ajayi is/are comparable to the "model" of the claimed invention. Ajayi discloses an expected glucose profile (a "model" in Ajayi) is generated by a portable device based on a model (a "predictive algorithm(s)" in Ajayi) that is generated and/or updated by a server and sent to the portable device for use thereon. Ajayi expressly discloses a sensed physical activity of the subject is an input for the "model" ("predictive algorithm(s)" in Ajayi) (¶ [0049]). This is also described in paragraph [0032] of Ajayi, "A BG predictive model is extrapolated from the corresponding formula of the specific activity level over a pre-defined time block with the portable computing device…the BG predictive model is visually displayed as a graphical plot through the portable computing device on a display device of the portable computing device."
Applicant further submits, "Ajayi discloses that a benefit of its overall system is to notify patients to imminent changes is a benefit of its overall system. Ajayi does not attribute the alleged benefit of notifying patients of imminent changes to the specific feature of estimating an expected glucose profile based on a model that includes as an input a sensed physical activity level as the Office alleges" (Remarks, pg. 9). 
The examiner respectfully disagrees. Ajayi attributes the benefit of notifying patients of imminent changes to systems that predict future blood glucose levels (¶ [0002]). The system of Ajayi predicts future blood glucose levels by estimating an expected glucose profile ("model" in Ajayi) based on a model ("predictive formula" in Ajayi) that includes as an input a sensed physical activity level. Accordingly, one of ordinary skill in the art would recognize that the above-noted benefit is based, at least in part, on estimating an expected glucose profile based on a model that includes as an input a sensed physical activity level in the system of Ajayi. Additionally, Ajayi indicates utilizing sensed physical activity level as input to the model provides a more accurate prediction of blood glucose levels (¶ [0003]), such that Ajayi indicates a benefit of the disclosed system is that it permits more accurately notifying patients of imminent changes by considering activity in the BG prediction. 
With respect to Bernstein, Applicant submits, "[The] Office's rationale of allowing a user to visually monitor his/her expected and actual glucose response is conclusory and does not explain why one skilled in the art would modify Gaoni to (1) estimate an expected glucose profile using a model, or (2) that the model would receive as an input the sensed physical activity level" (Remarks, pg. 9). 
The examiner respectfully disagrees. Bernstein expressly discloses monitoring expected and actual glucose responses to an event may provide a more timely notification to the patient of an upcoming adverse condition (¶ [0149]). Presenting expected and/or actual glucose profiles to a user via a display enables him/her to monitor for, and be more timely notified of, an upcoming adverse condition. Additionally, Bernstein expressly discloses activity data, such as exercise, is utilized an input to the predictive model (¶ [0147]). 
Applicant further submits, "In Gaoni does not relate to predicting or estimating glucose levels and does not relate to the use of models as allegedly disclosed by the additionally cited references. Instead, Gaoni discloses that a goal of its invention is to provide automated reporting to a medical care center, to free the patient from the burden of maintaining logs and to increase the accuracy of the data. See Gaoni [0005]-[0006]. The Office does not provide a reason that would have prompted one skilled in the art to modify Gaoni to generate and an expected glucose profile using a model and to display an expected or actual glucose profile, and instead simply recites a generic benefit that such features would allow for visually monitoring a user's glucose response" (Remarks, pg. 9). 
The examiner respectfully disagrees. Gaoni discloses, "Embodiments of the present invention enable improved diabetes monitoring and/or treatment, including patient parameter monitoring with automated data collection, transmission, analysis, reporting, generation of alerts and other suitable monitoring and/or treatment functions" (¶ [0025]), disclosing the reader device may implement one or more selected algorithms used to analyze data, generate and implement reports, warnings and/or alerts, recommend specific actions, display data, etc. (¶ [0029]). Both Ajayi and Bernstein teach/suggest generating an expected glucose profile based on a user's activity level and displaying this information is beneficial or useful for diabetic users, for at least the reasons discussed above, such as enabling a user to take preventive action when needed, and therefore would have been an obvious analysis/report or "suitable monitoring function" to enable improved diabetes monitoring and/or treatment consistent with the goals of the disclosure of Gaoni. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0335272 A1 to Natale discloses a reader device configured to receive data representing the blood glucose levels along with activity levels of the user, and calculate a predicted blood glucose level for the user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791